FOR IMMEDIATE RELEASE Date:October 18, 2007 Contact:Donald F. Holt, EVP/CFO (717) 920-5801, Fax (717) 920-1683 COMMUNITY REPORTS EARNINGS, INCLUDES MERGER EXPENSES Harrisburg, PA- Community Banks, Inc. (“Community”) (Listed on NASDAQ: CMTY) today reported third quarter earnings per share for 2007 of$0.42, which was $0.03 less than the $0.45 recorded in the same period of 2006.Net income reached $10.5 million, almost equal to the net income recorded in the prior year’s quarter.Results for the third quarter of 2007 were inclusive of $754,000 of merger-related expenses incurred in connection with the upcoming merger with Susquehanna Bancshares, Inc.(Listed on NASDAQ: SUSQ),which reduced the current quarter’s earnings by more than $0.02 per share. Net income and earnings per share for the first nine months of 2007 were hampered by the March 31, 2007, recognition of securities losses that were attributed to Community’s portfolio restructuring initiative in the first quarter.The first quarter investment losses reduced year-to-date net income and earnings per share by $2.9 million and $0.12, respectively.Primarily as a result of the restructuring charge, year-to-date earnings per share performance for the first nine months of 2007 declined to $1.14 versus $1.32 for the same period of 2006. The losses stemming from that initiative facilitated the reinvestment of investment sale proceeds into higher-yielding securities. On May 1, 2007, Community announced the signing of a definitive merger agreement with Susquehanna Bancshares, Inc., ("Susquehanna") pursuant to which Community will be merged with Susquehanna in a stock and cash transaction that was valued at approximately $860 million. Under the terms of the merger agreement, shareholders of Community will be entitled to elect to receive for each share of Community common stock they own, either $34.00 in cash or 1.48 shares of Susquehanna common stock. Community shareholders may elect to receive cash for some shares and stock for others, but all shareholder elections will be subject to allocation procedures that will result in the exchange of 90 percent of Community's common shares outstanding for shares of Susquehanna common stock and the remaining 10 percent of Community common shares outstanding for cash.The transaction will consolidate the companies' presence in southeastern Pennsylvania and the Mid-Atlantic region, particularly in the attractive York and Lancaster markets. The combined company will have over $12 billion in assets and approximately $2 billion in market capitalization, making it the 45th largest bank holding company in the United States. "We have remained determined in our efforts to favorably position the Community franchise even as we finalize our preparation for the upcoming affiliation with Susquehanna,” commented Eddie L. Dunklebarger, President and Chief Executive Officer.“The favorable earnings trends that have occurred since the time of our announcement, particularly in light of continuing unfavorable conditions for the banking industry, have reflected the tireless efforts of our employees.We know that this same dedication will carry over as we prepare to become a vital part of a much larger franchise.” Community Banks, Inc. • 777 East Park Drive, 2nd Floor • Harrisburg, PA17111 • Phone 717-920-5800 Community completed two mergers of its own effective April 1, 2007, and the results for the six months ended September 30, 2007 reflect the combined results of both BUCS Financial Corp (BUCS) and East Prospect State Bank (East Prospect).BUCS’ four branches, located primarily in central Maryland, and East Prospect's single banking office in York County, have provided an important market extension into the desirable, adjacent Maryland market and bolstered Community’s position in the vibrant York County, Pennsylvania, market.With the completion of the two mergers, Community’s operating footprint boasts assets of $3.8 billion and 81 banking offices that extend throughout the center of Pennsylvania from the Pocono region into suburban Baltimore, Maryland.Community Banks, Inc., is the 8th largest financial services holding company headquartered in Pennsylvania and the largest financial institution headquartered in its capital city of Harrisburg. Comparisons of operating performance in the third quarter are slightly distorted by the impact of the two mergers that occurred on April 1, 2007.A number of performance metrics serve to illustrate the continuing difficulties presented by the external operating environment.Despite these challenges, Community has continued to record results ahead of many of its competitors.Net interest margin, a primary driver of net interest income performance, declined only slightly from the second quarter, from 3.72% to 3.67%.At the same time, non-interest income as a percent of total income also declined, from 26.8% to 25.38%.The efficiency ratio, which expresses non-interest expenses as a percent of total revenues was a bright spot at 56.31% and served to illustrate Community’s ongoing efforts to keep operating expenses in line with revenue performance.Loan, total asset and deposit growth were all in the 8% to11% range, though a significant portion of the growth was attributed to the additional loans, assets and deposits brought on in the mergers. Like many banks of its size, Community has begun to experience increases in the level of non-accrual loans, which grew from $12.5 million at December 31, 2006, to $26.4 million at September 30, 2007.Community continues to maintain an allowance for loan losses that it believes is adequate to absorb losses, if any, by deterioration in these credit relationships.During the third quarter, Community added nearly $1.1 million to the allowance via its provision to loan losses.Such provision was in excess of the $0.5 million of net-charge offs which occurred for the three months ended September 30, 2007. This press release contains “forward looking” information as defined by the Private Securities Litigation Reform Act of 1995, which is based on Community’s current expectations, estimates and projections about future events and financial trends affecting the financial condition of its business.These statements are not historical facts or guarantees of future performance, events, or results.Such statements involve potential risks and uncertainties and, accordingly, actual performance results may differ materially.Community undertakes no obligation to publicly update or revise forward looking information, whether as a result of new, updated information, future events, or otherwise. 2 COMMUNITY BANKS, INC. Selected Financial Information (Dollars in thousands, except per share data) (1) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Consolidated Summary of Operations: Interest income $ 56,668 $ 50,443 $ 165,610 $ 146,270 Interest expense 28,532 23,505 82,628 65,461 Net interest income 28,136 26,938 82,982 80,809 Provision for loan losses 1,050 250 3,050 1,400 Net interest income after provision for loan losses 27,086 26,688 79,932 79,409 Non-interest income: Investment management and trust services 1,211 968 4,259 3,069 Service charges on deposit accounts 4,278 3,037 11,951 8,423 Other service charges, commissions, and fees 2,209 1,817 6,494 5,420 Investment security gains (losses) 28 (4,388 ) 317 Trading activities gains 38 4 Insurance premium income and commissions 1,079 1,053 3,318 3,098 Mortgage banking activities 459 533 1,701 1,581 Earnings on investment in life insurance 755 679 2,199 2,010 Other 345 725 1,168 1,849 Total non-interest income 10,374 8,840 26,706 25,767 Non-interest expenses: Salaries and employee benefits 12,419 11,611 37,497 34,280 Net occupancy and equipment expense 3,917 3,452 11,691 10,350 Payment card processing expense 848 553 2,235 1,391 Marketing expense 350 354 1,407 1,194 Telecommunications expense 718 542 1,855 1,659 Merger expenses 754 754 Amortization of intangibles 750 659 2,222 2,015 Other 3,930 4,001 12,657 11,514 Total non-interest expenses 23,686 21,172 70,318 62,403 Income before income taxes 13,774 14,356 36,320 42,773 Income taxes 3,281 3,798 8,290 11,142 Net income $ 10,493 $ 10,558 $ 28,030 $ 31,631 Net loan charge-offs $ 480 $ 4 $ 2,416 $ 331 Net interest margin (FTE) 3.67 % 3.90 % 3.71 % 3.94 % Efficiency ratio(2) 56.31 % 56.25 % 57.59 % 56.12 % Return on average assets 1.10 % 1.24 % 1.01 % 1.25 % Return on average stockholders’ equity 7.99 % 8.88 % 7.34 % 8.93 % Net operating (tangible) income(3) $ 11,471 $ 10,986 $ 29,965 $ 32,940 Operating return on average tangible assets(3)(4) 1.30 % 1.39 % 1.17 % 1.41 % Operating return on average tangible equity(3)(4) 18.66 % 20.31 % 16.71 % 20.34 % Consolidated Per Share Data: Basic earnings per share $ 0.42 $ 0.45 $ 1.15 $ 1.34 Diluted earnings per share $ 0.42 $ 0.45 $ 1.14 $ 1.32 Book value at end of period $ 21.21 $ 20.43 $ 21.21 $ 20.43 Tangible book value at end of period(4) $ 10.05 $ 9.45 $ 10.05 $ 9.45 3 COMMUNITY BANKS, INC. Selected Financial Information (Dollars in thousands, except per share data) (1) Consolidated Balance Sheet Data: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Average total loans $ 2,578,729 $ 2,339,352 $ 2,519,749 $ 2,314,257 Average earning assets 3,288,918 2,935,448 3,237,785 2,939,506 Average assets 3,778,338 3,385,905 3,710,298 3,387,018 Average tangible assets(4) 3,498,844 3,126,882 3,437,714 3,128,116 Average deposits 2,638,388 2,438,057 2,587,525 2,374,197 Average stockholders’ equity 521,089 471,911 510,268 473,680 Average tangible equity(4) 243,944 214,643 239,808 216,553 Average diluted shares outstanding 24,988,695 23,662,529 24,601,460 23,925,653 9/30/2007 vs. September 30, December 31, September 30, 9/30/2006 2007 2006 2006 % Change Assets $ 3,789,634 $ 3,496,370 $ 3,431,208 10 % Total loans 2,609,744 2,370,889 2,348,159 11 % Deposits 2,626,788 2,513,182 2,483,519 6 % Stockholders’ equity 526,475 486,161 479,584 10 % Common shares outstanding 24,824,773 23,519,041 23,682,673 5 % Non-accrual loans $ 26,390 $ 12,545 $ 11,626 127 % Loans renegotiated with borrowers 815 NM Foreclosed real estate 3,175 37 52 NM Total non-performing assets 30,380 12,582 11,678 160 % Accruing loans 90 days past due 33 659 685 (95 )% Total risk elements $ 30,413 $ 13,241 $ 12,363 146 % Allowance for loan losses $ 25,580 $ 23,626 $ 24,034 6 % Asset Quality Ratios: Allowance for loan losses to total loans 0.98 % 1.00 % 1.02 % Allowance for loan losses to non-accrual loans 97 % 188 % 207 % Non-accrual loans to total loans 1.01 % 0.53 % 0.50 % Non-performing assets to total assets 0.80 % 0.36 % 0.34 % (1)Per share data reflect stock splits and stock dividends. (2)The efficiency ratio does not include net securities transactions or merger expenses. (3)Net operating (tangible) income excludes amortization of core deposit and other intangible assets, net of applicable income tax effects.A reconciliation of net income and net operating (tangible) income appears on page 5. (4)
